                         UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Mary Ann Bryant,                                            Chapter         13

          Debtor 1
                                                            Case No.        1:18−bk−04596−HWV


                                                       Order


    Upon consideration of the Motion to dismiss the case, and having afforded notice and an opportunity for hearing,

    ORDERED that the case is hereby dismissed as to Debtor 1.

   Notwithstanding the dismissal of this case, the court retains jurisdiction over timely requests for payment
of compensation.


Dated: December 5, 2019                                    By the Court,




                                                           Honorable Henry W. Van Eck
                                                           United States Bankruptcy Judge
                                                           By: DaneishaDunbarYancey, Deputy Clerk

ordsmiss (05/18)




     Case 1:18-bk-04596-HWV             Doc 35 Filed 12/05/19 Entered 12/05/19 11:51:01                   Desc
                                        Order Dismissing Page 1 of 1
